DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 02/23/2022.  
Claim(s) 1, 3, 8-10 is/are pending in the application.
Independent claim(s) 1, 9 was/were amended.
Dependent claim(s) 3 was/were amended.
Claim(s) 2, 4-7 was/were canceled.

Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 9), filed 02/23/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Kilner, along with King and Salter, used in the previous rejection of claim(s) 4-6, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Kilner discloses in paragraph [0120] that filters are provided that allow users to manipulate how static and dynamic objects are displayed, where the filters may limit the display of objects. Kilner additionally discloses the use of filter values in paragraph [0093], and that users 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2017/0169610 A1) in view of Salter et al. (US 2016/0027218 A1) and Kilner et al. (US 2018/0308024 A1).

In regards to claim 1, King teaches a method for presenting a mapping pseudo-hologram using individual video signal output of a real-time engine, the method comprising:
(a) creating a partial viewpoint video including a character of a virtual reality content corresponding to a first user through a camera positioned at any one point in the virtual reality content (e.g. [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin; [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: where Robin is first user and viewpoint determined via captured images of HMD);
(b) creating a hologram video including at least one of objects around the character in the partial viewpoint video (e.g. as above, [0044]: Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin); and
(c) projecting the hologram video onto a hologram screen (e.g. as above, [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Examiner’s note: where the HMD display screen of Adam being viewed as the hologram screen),
wherein, in the process (a), a position of the camera is changed based on position data of the first user (e.g. as above, [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: as such, positioning of camera may be viewed as being based on position of Robin’s HMD),
but does not explicitly teach the method,
wherein the hologram screen is placed between the first user and a second user different from the first user,
wherein, in the process (b), some of the objects are filtered as objects to be included in the hologram video, based on a predetermined value, the filtered objects are visualized based on input data of the first user, and
wherein, in the process (c), the hologram video is projected to be overlaid on the first user when the second user sees the first user.

However, Salter teaches a method, 
wherein the hologram screen is placed between the first user and the second user (e.g. [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment; Examiner’s note: worn HMD display screen being viewed as being between users)
wherein the hologram video is projected to be overlaid on the first user when the second user sees the first user (e.g. as above, [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King to overlay on other users, in the same conventional manner as taught by Salter as both deal with mixed reality environments. The motivation to combine the two would be that it would allow the positioning of objects for a user based on the viewing of another user.

	Further, Kilner teaches a method, 
wherein some of the objects are filtered as objects to be included, based on a predetermined value (e.g. [0120]:  provides filters that allow users to further manipulate how static and dynamic objects are displayed in scene; static object filters allow the user to limit the display of workflow or events to only those that pertain to the static objects the user selected; for example, a user may choose to view only workflow that involve the Dallas warehouse; dynamic object filters work in a similar way; users may limit the types of dynamic objects shown by using filters; for example, a user may choose to view only delivery trucks leaving the Dallas warehouse; see also [0093]: filter values for static/dynamic object display), the filtered objects are visualized based on input data of the first user (e.g. as above, [0120]: limit the display of workflow or events to only those that pertain to the static objects the user selected; limit the types of dynamic objects shown by using filters; see also [0083]: user input is collected to update any change in filters)).



In regards to server claim 9 and medium claim 10, claim(s) 9-10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9-10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, King discloses use of processor and memory in paragraph [0002].
	
In regards to claim 3 King teaches a method, wherein the position data are obtained from a head mounted display device worn on the first user’s head (e.g. as above, [0045]: Robin’s HMD device 410).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Salter and Kilner as applied to claim 1 above, and further in view of Moser et al. (US 2015/0362734 A1).

In regards to claim 8, the combination of King, Salter and Kilner teaches the method of claim 1, but does not explicitly teach the method, wherein the hologram screen is a transflective screen.

(e.g. Abstract: display panel assembly comprises a transflective holographic screen, i.e. a transparent screen that reflects light from a projection system).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King, Salter and Kilner to use a transflective screen, in the same conventional manner as taught by Moser as both deal with head mounted display. The motivation to combine the two would be that a transflective screen would redirect each displayed pixels towards the eye, while providing undisturbed see-through vision (see [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612